Exhibit 99.g.1.a SCHEDULE 6* List of Series of Aberdeen Funds Aberdeen Tax-Free Income Fund Aberdeen Small Cap Fund Aberdeen U.S. Equity Fund Aberdeen Select Worldwide Fund Aberdeen China Opportunities Fund Aberdeen Developing Markets Fund Aberdeen International Equity Fund Aberdeen Equity Long-Short Fund Aberdeen Global Financial Services Fund Aberdeen Health Sciences Fund Aberdeen Natural Resources Fund Aberdeen Technology and Communications Fund Aberdeen Global Utilities Fund Aberdeen Optimal Allocations Fund: Defensive Aberdeen Optimal Allocations Fund: Moderate Aberdeen Optimal Allocations Fund: Moderate Growth Aberdeen Optimal Allocations Fund: Growth Aberdeen Optimal Allocations Fund: Specialty Aberdeen Core Income Fund Aberdeen Core Plus Income Fund Aberdeen Asia Bond Institutional Fund Aberdeen Global Fixed Income Fund Aberdeen Global Small Cap Fund Aberdeen International Equity Institutional Fund Aberdeen Emerging Markets Institutional Fund *As most recently approved at the , 2009 Board Meeting.
